 

Exhibit 10.2

 

ASSET PURCHASE AND SALE AGREEMENT

 

This ASSET PURCHASE AND SALE AGREEMENT, dated as of the 10th day of August, 2004
(the “Agreement”), is entered into by and between BENTEC SCIENTIFIC LLC, a
Delaware limited liability company with its principal place of business at 1380
East Beamer Street, Woodland, CA 95776 (the “Seller”) and MYKROLIS CORPORATION
(“Mykrolis”) a Delaware corporation with a principal place of business at 129
Concord Road, Billerica, MA 01821 (the “Buyer”).

 

RECITALS

 

1. Seller develops, manufactures and markets roller brushes made of polyvinyl
alcohol (“PVA”) used in the chemical mechanical planarazation manufacturing
processes of the semiconductor, microelectronics and related industries (the
“Business”).

 

2. Buyer is a worldwide developer, manufacturer and supplier of liquid and gas
delivery systems, components and consumable products used to precisely measure,
deliver, control and purify the process liquids, gases and chemicals that are
used in the semiconductor manufacturing process.

 

3. Buyer has previously purchased certain intellectual property from Seller
pursuant to an Intellectual Property Purchase and Sale Agreement, dated as of
September 16, 2003 (the “IPP&SA”).

 

4. Seller has granted Buyer the exclusive worldwide right to distribute the
Products of the Business in accordance with an Exclusive Supply and Distribution
Agreement, dated as of August 1, 2003 (the “Distribution Agreement”).

 

5. Seller desires to sell and Buyer desires to purchase substantially all of the
assets used in the Business subject to the assumption of specified liabilities
associated with the Business.

 

IN CONSIDERATION of these premises and of the mutual covenants herein contained,
Seller and Buyer hereby agree as follows:

 

SECTION 1. DEFINITIONS

 

The following terms shall have the meanings assigned to them below whenever they
are used in this Agreement; terms defined elsewhere in this Agreement shall have
the meanings ascribed to them at the location of their definition. Except where
the context otherwise requires, words imparting the singular shall include the
plural and vice versa, words denoting any gender shall include all genders and
words denoting persons shall include entities which are not natural persons.



--------------------------------------------------------------------------------

1.1. “Affiliate” means any company, corporation, individual or other legal
person that controls the Seller, is controlled by the Seller or is under common
control with the Seller.

 

1.2. “Assets” means all of the rights and assets referred to in Subsection 2.1
below as being purchased by the Buyer pursuant to this Agreement including,
without limitation the Purchased IP.

 

1.3. “Assumed Liabilities” means all of the liabilities and obligations referred
to in Subsection 2.3 below as being assumed by the Buyer pursuant to this
Agreement.

 

1.4. “Assumption of Liabilities” means the instrument in the form of Exhibit B
hereto by which Buyer will assume the Assumed Liabilities.

 

1.5. “Balance Sheet” means the unaudited balance sheet of the Seller as at June
30, 2004 prepared in accordance with Subsection 4.5 below and attached hereto as
Schedule 1.5.

 

1.6. “Business” is defined in Recital 1 above.

 

1.7. “Closing Date” means the date on which the purchase and sale of the Assets
and the Business contemplated by this Agreement shall be consummated as
specified in Subsection 3.1 below. The transactions by which such purchase and
sale shall be consummated is hereinafter referred to as the “Closing.”

 

1.8. “Closing Balance Sheet” means the audited balance sheet of the Business as
at the Closing Date prepared pursuant to Subsection 6.4.

 

1.9. “Closing Working Capital” means the Assets constituting current assets,
less Assumed Liabilities constituting current liabilities, all as reflected in
the Closing Balance Sheet.

 

1.10. “Damages” is defined in Subsection 11.5 below.

 

1.11. “Excluded Assets” means those assets which, in accordance with Subsection
2.2 below, are not being sold and transferred pursuant hereto.

 

1.12. “Excluded Liabilities” means those liabilities which, in accordance with
Subsection 2.4 below, are not being assumed by the Buyer pursuant hereto.

 

1.13. “Indemnitee” and “Indemnitor” are defined in Subsection 11.6 below.

 

1.14. “Intellectual Property” means (i) all issued patents, reissued or
reexamined patents, revivals of patents, utility models, certificates of
invention, registrations of patents and extensions thereof, regardless of
country or formal name (collectively, “Issued Patents”); (ii) all published or
unpublished utility and provisional patent applications, reexamination
proceedings, invention disclosures and records of invention, whether filed or
not, (collectively “Patent Applications” and, with the Issued Patents, the
“Patents”); (iii) all copyrights, copyrightable works, semiconductor topography
and mask work rights, including all rights of authorship, use, publication,
reproduction, distribution, performance transformation, moral rights and rights
of ownership of

 

— 2 —



--------------------------------------------------------------------------------

copyrightable works, semiconductor topography works and mask works, mold designs
and all rights to register and obtain renewals and extensions of registrations,
together with all other interests accruing by reason of international copyright,
semiconductor topography and mask work conventions (collectively, “Copyrights”);
(iv) all trademarks, registered trademarks, applications for registration of
trademarks, service marks, registered service marks, applications for
registration of service marks, trade names, registered trade names and
applications for registrations of trade names (collectively, “Trademarks”) and
domain name registrations; all technology, ideas, inventions, designs,
proprietary information, manufacturing and operating specifications, know-how,
formulae, trade secrets, technical data, computer programs, hardware, software,
drawings, procedures, processes, machine settings, labor sequences and routings,
quality assurance tests and procedures and assembly and testing protocols; and
all other intangible assets, properties and rights (whether or not appropriate
steps have been taken to protect, under applicable law, such other intangible
assets, properties or rights).

 

1.15. “Interim Supply and Support Agreement” means the agreement substantially
in the form attached hereto as Exhibit G.

 

1.16. “Inventory” means those items of raw material, component parts, work in
process, and finished goods inventory of the Business, all as set forth on
Schedule 1.16 attached hereto.

 

1.17. “Key Employees” means those employees of the Seller listed on Schedule
3.2.5 attached hereto. “Key Employee Offer Letter” is defined in Subsection
3.2.5.

 

1.18. “Material Adverse Change” or “Material Adverse Effect” means, for any
person or entity, a material adverse effect whether individually or in the
aggregate (i) on the business, operations, financial condition, assets and
properties or liabilities of such person or entity, or (ii) on the ability of
such person to consummate the transactions contemplated hereby; provided,
however, that the term “Material Adverse Change” or “Material Adverse Effect”
shall not include any effect attributable to general economic changes or general
changes in the industry in which the person or entity is engaged.

 

1.19. “Net Current Assets” means the total of the items properly included under
“Accounts Receivable”, “Notes Receivable” and “Inventory”(net of the appropriate
related reserve allowances) on the Closing Balance Sheet in accordance with
generally accepted accounting principles.

 

1.20. “Permits” is defined in Subsection 2.1.8 below.

 

1.21. “Previously Purchased IP” means the Intellectual Property previously
purchased by the Buyer pursuant to the IPP&SA.

 

1.22. “Products” means molded PVA devices including brushes, rollers and related
products currently manufactured and marketed by the Business as well as new
products based upon or derived from the Intellectual Property or the New
Intellectual Property.

 

— 3 —



--------------------------------------------------------------------------------

1.23. “Purchased IP” means all Intellectual Property, including without limit
all manufacturing documentation, invention concepts and idea disclosures owned
or invented by Seller and used to create molds, to cast PVA products therefrom,
to assemble and manufacture the Products or otherwise used by the Business as of
the date hereof other than the Previously Purchased IP.

 

1.24. “R&D Consulting Agreement” means the agreement pursuant to which Briant
Benson and Daniel McAlpine shall provide R&D services to Mykrolis substantially
in the form attached hereto as Exhibit F.

 

1.25. “Seller Disclosure Schedule” means Schedule 1.25 attached to and made a
part of this Agreement that contains specific information with respect to
Seller’s representations and warranties under Section 4 of this Agreement, which
information itself shall constitute a representation and warranty hereunder. The
Seller Disclosure Schedule is more fully described in Section 4 below.

 

1.26. “Solvent” means, with respect to any person, that as of the date of
determination both (i) (a) the sum of such person’s debt (including contingent
liabilities) does not exceed all of its property, at a fair valuation; (b) the
present fair saleable value of the property of such person is not less than the
amount that will be required to pay the probable liabilities on such person’s
then existing debts as they become absolute and matured; (c) such person’s
capital is not unreasonably small in relation to its business or any
contemplated or undertaken transaction; and (d) such person does not intend to
incur, or believe (nor should it reasonably believe) that it will incur, debts
beyond its ability to pay such debts as they become due; and (ii) such person is
“solvent” within the meaning given that term and similar terms under applicable
laws relating to fraudulent transfers and conveyances. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability (irrespective of whether such contingent liabilities
meet the criteria for accrual under Statement of Financial Accounting Standard
No. 5).

 

1.27. “Statement of Profit & Loss” means the statement of operations for the
partial fiscal year 2004 for the period of January 1, 2004 through June 30, 2004
prepared in accordance with Subsection 4.5 below and attached hereto as Schedule
1.5.

 

1.28. “Tax Claims” means the claims for past due taxes assessed against Bentec
Group, Inc., a California corporation or any other Affiliate, by the United
States of America and by the State of California, including, without limit,
those asserted by the California Employment Development Department, the
California State Board of Equalization, and the California Franchise Tax Board.

 

1.29. “Tax” shall mean any federal, provincial, territorial, local, or foreign
income, profits, gross receipts, capital gains taxes, license, payroll,
employment, excise, severance, stamp, occupation, premium, windfall profits,
environmental, customs duties, capital stock, franchise, profits, withholding,
social security (or similar), unemployment, disability, real property, personal
property, sales, use, transfer, registration, business license, occupation,
value added, goods and

 

— 4 —



--------------------------------------------------------------------------------

service, alternative or add-on minimum, estimated, or other tax or governmental
charge of any kind whatsoever, including any interest, penalty, or addition
thereto, whether disputed or not, relating in any way to the Assets or the
Business.

 

1.30. “Tax Return” shall mean any return, declaration, report, estimates, claim
for refund, or information return or statement relating to Taxes, including any
schedule or attachment thereto, and including any amendment thereof, covering or
relating to the Assets or the Business.

 

1.31. “Withheld Funds” shall mean the cash payments specified in Subsections
2.5.1 and 2.5.2 below which shall be held by Buyer in accordance with Section 12
below until the satisfaction of the respective conditions set forth in
Subsections 2.5.1, 2.5.2 and in Section 12.

 

SECTION 2. PURCHASE AND SALE OF ASSETS

 

2.1. Assets to Be Sold. Subject to the terms and conditions of this Agreement
and in reliance on the representations and warranties of the other party hereto,
Seller hereby agrees to sell, convey, transfer, and assign to Buyer at the
Closing, and Buyer hereby agrees to purchase from Seller the Business as a going
concern, including all of the property, assets, good will, Intellectual
Property, and other property of Seller relating to the Business of whatever
kind, nature and description and wherever situated, but excluding the Excluded
Assets, including, without limitation, all of Seller’s right, title and interest
in and to the following:

 

2.1.1. All the machinery, equipment, molds, furniture, instrumentation and other
tangible personal property of the Seller relating to the Business including,
without limitation, those described in Schedule 2.1.1 ;

 

2.1.2. All of the Inventory, except for such Inventory as shall have been sold
by the Seller in the ordinary course of business from the date hereof through
the Closing Date;

 

2.1.3. All contracts, service agreements, purchase orders, or outstanding
proposals between the Seller and customers and suppliers of the Business,
including, without limitation, those listed in Schedule 2.1.3;

 

2.1.4. All interest in machinery and equipment leased under the leases listed on
Schedule 2.1.4 used to mold, manufacture and test the Products or otherwise used
in the Business that Seller may have upon payment to the lessor of the
respective buy-out amounts listed thereon;

 

2.1.5. All customer lists, supplier lists, mailing lists, sales and financial
records and other records, data and files of the Seller relating to the
Business;

 

2.1.6. All Purchased IP of the Seller relating to the Business or used, useful
or related to the development, marketing, manufacture or sale of the Products
(including rights to the name “Bentec Scientific” as provided in Section 6.3
hereof) including without limitation, those set forth on Schedule 2.1.6;

 

— 5 —



--------------------------------------------------------------------------------

2.1.7. All non-disclosure agreements with non-employees (to the extent the same
may be assigned, and to the extent the same may not be assigned, Seller agrees
to provide whatever assistance is reasonably required to enforce Seller’s rights
thereunder, including the execution of a power of attorney on behalf of Buyer to
take actions and execute documents on Seller’s behalf, which execution, upon
such circumstances, shall not be unreasonably withheld or delayed by Seller),
all employee agreements, non-disclosure agreements with employees and consulting
agreements of Seller related to the Business, including, without limitation,
those described in Schedule 2.1.7;

 

2.1.8. All permits, licenses, certificates of occupancy, and other governmental
authorizations or approvals of Seller relating to the Business (hereinafter
“Permits”), including, without limitation, those listed on Schedule 2.1.8; and

 

2.1.9. All of the assets not described in this Subsection 2.1 used in connection
with the operation of the Business as reflected on the Balance Sheet except the
Excluded Assets.

 

2.2. Excluded Assets. There shall be excluded from the Assets to be sold by
Seller to Buyer hereunder the following:

 

2.2.1. The cash balances listed on the Balance Sheet, all tax and insurance
refunds for periods prior to Closing and, except as otherwise set forth herein,
all bank accounts other than accounts used to receive payments on accounts
receivable;

 

2.2.2. All health, dental, disability and life insurance contracts relating to
the Business;

 

2.2.3. All liability, property damage and other insurance policies relating to
the Business;

 

2.2.4. All company minute books, equity transfer records and the like;

 

2.2.5. All causes of action, actions, claims and rights of any kind against
others to the extent relating to or arising under any of the Excluded Assets or
Excluded Liabilities;

 

2.2.6. All notes, accounts and amounts receivable from related parties and
partners and from other than operations;

 

2.2.7. All tenant improvements;

 

2.2.8. All prepaid expenses and deposits;

 

2.2.9. All automobiles and automobile leases relating to the Business.

 

— 6 —



--------------------------------------------------------------------------------

2.3. Assumed Liabilities. On the terms and subject to the conditions set forth
herein, in reliance on Seller’s representations herein, and subject to
Subsection 2.4 below, from and after the Closing Date, Buyer will assume and
satisfy or perform when due the following liabilities:

 

2.3.1. Obligations to repair or replace Products manufactured and sold by the
Seller prior to the Closing Date in accordance with the standard express limited
warranty policies of the Business, but only up to an aggregate net cost of such
obligations of $25,000 (the “Warranty Cap”).

 

2.3.2. All liability for severance or other employment termination payments due
or becoming due with respect to the Key Employees who are terminated by Buyer
after the Closing Date; and

 

2.3.3. Obligations under those contracts, agreements, orders and proposals
assigned to Buyer pursuant to Subsections 2.1.3 and 2.1.7, provided, that the
assignment thereof has been accepted by the other party thereto without
imposition of conditions unacceptable to Buyer.

 

Any payments by Seller after the Closing Date which result from Buyer’s failure
to pay any of the liabilities assumed hereunder shall be indemnified by Buyer in
accordance with Subsection 11.3.

 

2.4. Obligations Not Assumed. Buyer will not assume or perform any liability or
obligation of the Business or Seller except for the Assumed Liabilities pursuant
to Subsection 2.3 above. In particular, and without limitation, Buyer will not
assume any other liabilities of the Business or of Seller (“Excluded
Liabilities”) including, without limitation, the following:

 

2.4.1. Any of the liabilities and obligations included on the Balance Sheet
under the captions “Accounts Payable”, “Accruals”, “Credit Line,” “Current
Debt,” “Long-term Debt” in each case as of the date thereof together with
liabilities of the same type properly classified under such captions in
accordance with generally accepted accounting principles and incurred subsequent
to June 30, 2004, the deferred purchase price of property or for the lease of
property (whether or not secured) and any other liability of the Seller for bank
debt or obligations for money borrowed whether or not under debentures, notes or
other evidences of indebtedness;

 

2.4.2. All liabilities with respect to the repair or replacement of Products
marketed, manufactured or sold by the Seller prior to the Closing Date that are
not assumed warranty obligations pursuant to Subsection 2.3.1 above;

 

2.4.3. Any liability with respect to injuries to or illness of employees of the
Seller or others, or relating to damage to property to the extent arising out of
events, conduct or conditions existing or occurring on or prior to the Closing
Date and all liabilities with respect to vacation and other paid time off (PTO)
obligations to employees of the Seller;

 

2.4.4. Any liability with respect to real estate leases for premises occupied by
the Business or the Seller.

 

2.4.5. All liability for severance or other employment termination payments due
or becoming due with respect to employees of the Seller other than the Key
Employees;

 

2.4.6. Any liability of Seller or its Affiliates for federal, state, local or
other taxes, assessments, deficiencies, penalties, interest with respect thereto
and other governmental charges

 

— 7 —



--------------------------------------------------------------------------------

or impositions with respect to the operation of the Business prior to and
through the Closing Date or with respect to the transactions contemplated
hereby;

 

2.4.7. Any liability relating to or arising out of any pension, health,
disability, severance or other employee benefit plan maintained for the benefit
of the employees of the Business prior to the Closing Date;

 

2.4.8. Any liability of the Business or Seller arising out of events, conduct or
conditions existing or occurring on or prior to the Closing Date that constitute
a violation of or non-compliance with, any law, regulation, ordinance, order or
decree, license or permit, including without limitation, those relating to
health, safety, environmental protection, or relating to the release or
discharge or the threatened release or discharge of hazardous, toxic, chemical
or radioactive wastes or materials into the environment; and

 

2.4.9. Any liability associated with or incurred in connection with the sale of
the Business, including, without limitation, the fees and expenses of financial
advisors, accountants and legal counsel to the Seller incurred in connection
with the transactions contemplated by this Agreement or in connection with other
transactions involving the sale of the Assets or assets of the Seller or its
merger, as well as one-half of the costs of the post-closing audit described in
Subsection 6.4.

 

Seller agrees to pay, discharge or provide for all obligations relating to the
Business incurred prior to the Closing Date and not expressly assumed by Buyer
under this Agreement. Any payments by Buyer after the Closing Date which result
from Seller’s failure to pay any such liability or obligation shall be
indemnified by Seller in accordance with Subsection 11.2.

 

2.5. Purchase Price. Subject to the terms and conditions of this Agreement, in
reliance upon the representations, warranties, and agreements of Seller and in
consideration of the aforesaid sale, conveyance, assignment, transfer and
delivery of the Assets and the Business, Buyer will deliver or cause to be
delivered, in full payment therefor, the following:

 

2.5.1. The sum of Two Million and No/100 Dollars ($2,000,000.00) in cash by wire
transfer to the Seller (i) less the amounts of the Tax Claims by the United
States of America and by claimant agencies of the State of California, to be
paid upon the delivery to Buyer of a release, tax clearance statement or
settlement agreement, which such Tax Claim amounts agreed to by Seller and Buyer
shall be paid directly to such agencies and (ii) less any Net Asset Deficit
pursuant to Section 6.4 below, in each case subject to a full right of offset by
Buyer as provided in Section 11 hereof and subject to the terms and provisions
of Section 12 below;

 

2.5.2. The sum of One Million and No/100 Dollars ($1,000,000.00) in cash by wire
transfer to the Seller on the date that is one (1) year after the Closing Date,
subject to: (i) payment of the face value of all open prepaid purchase orders
placed by Buyer prior to the Closing Date to the extent not used by offset
pursuant to the Interim Supply and Support Agreement; (ii) payment of any
outstanding and unpaid amount of principle and interest on the Notes Receivable
in accordance with Subsection 8.9 below; and (iii) a full right of offset as
provided in Section 11 hereof and subject to the terms and provisions of Section
12 below;

 

— 8 —



--------------------------------------------------------------------------------

2.5.3. The sum of Four Million Three Hundred Fifty Thousand and No/100 Dollars
($4,350,000.00) at the Closing in cash by wire transfer to the account of the
Seller or an account designated by Seller, provided however, that the foregoing
sum shall be reduced by: (i) the unpaid principal and interest due to Buyer at
and as of the Closing, on the demand promissory note in the principal amount of
$50,000, dated September 16, 2003 made by Seller in favor of Buyer; (ii) the
buy-out price under all personal property leases with respect to equipment
listed on Schedule 2.1.1; and (iii) the payoff of amounts of outstanding
principal and accrued but unpaid interest thereon owed by Seller and Seller’s
Affiliate, Bentec Medical, Inc., a California corporation (“Bentec Medical”) to
Bay Business Credit, including under that certain Loan and Security Agreement
dated January 27, 2004, as amended, by and between Seller and Bay Business
Credit; and

 

2.5.4. The Assumption of Liabilities duly executed on behalf of Buyer.

 

Buyer and Seller agree that the foregoing purchase price shall be allocated to
the Assets and to the Assumed Liabilities in accordance with Subsection 6.5
below.

 

2.6. Assignment of Contracts, Leases and Permits. Seller covenants and agrees
that on or prior to the Closing Date, it will cause the assignment of and will
obtain, where required, consents of third parties to the assignment to Buyer of
all contracts, leases (excluding leases listed on Schedule 2.1.4), permits and
licenses included in the Assets where the failure to obtain such consents would
have a Material Adverse Effect on the Business or the Assets or where such
consent is necessary for the operation of the Business. Seller further covenants
and agrees to use its best efforts, on or prior to the Closing Date, to cause or
obtain the assignment of all other contracts, leases (excluding leases listed on
Schedule 2.1.4), permits and licenses included in the Assets or used by the
Business. All such assignments and consents shall be in form and substance
reasonably acceptable to Buyer so that Buyer shall be vested with the benefit of
the Assets and the Business equivalent to that which Seller enjoys prior to
Closing. If: (a) any attempted assignment hereunder is ineffective; (b) any
consent to any such assignment has not been obtained by the Closing Date; or (c)
the terms of any assignment or consent would materially and adversely affect any
rights thereunder so that Buyer would not in fact receive all such rights, then
the procedures specified in Subsection 8.5 below shall be followed.

 

SECTION 3. CLOSING PROCEDURES

 

3.1. The Closing. The Closing of the transactions provided for in this Agreement
is to take place at the offices of Gray Cary Ware & Freidenrich LLP, 400 Capitol
Mall, Suite 2400, Sacramento, CA 95814, on the Closing Date at 10:00 AM local
time on August 12, 2004, as such date may be extended by mutual agreement of the
parties. All transactions pursuant to the Closing of this Agreement shall be
deemed to occur simultaneously and to occur as of the close of business, local
time, on the Closing Date. On the business day immediately preceding the Closing
Buyer and Seller agree to conduct a “pre-closing” meeting at the above Closing
location and shall execute and deliver in escrow to legal counsel for Buyer,
Messrs. Gray Cary Ware & Freidenrich LLP all instruments and documents required
to be delivered by them at the Closing pursuant to this Section 3 and other
provisions of this Agreement. Completion of the pre-closing

 

— 9 —



--------------------------------------------------------------------------------

procedures and the delivery into escrow of all executed documents required to be
delivered at the Closing shall be evidenced by a Cross Receipt in the form of
Exhibit L attached hereto, executed copies of which may be delivered via
facsimile or signed on behalf of a party by its counsel. On the Closing Date,
upon the satisfaction of all conditions to the Closing, Buyer shall transmit the
amount specified in Subsection 2.5.3, net of the amounts specified in clauses
(i) through (iii) thereof, to Seller and upon receipt thereof by Seller the
Closing shall be deemed to have occurred and title to the Assets shall vest in
Buyer.

 

3.2. Deliveries of Seller at Closing. At the Closing, Seller shall deliver to
Buyer the following:

 

3.2.1. A General Bill of Sale and Instrument of Assignment, in the form attached
as Exhibit A to this Agreement, together with such other deeds, bills of sale,
assignments and instruments of transfer as shall be necessary to transfer the
Assets and the Business (including, without limitation, the name “Bentec
Scientific” in accordance with Section 6.3 hereof) to Buyer and to carry out the
intent of this Agreement;

 

3.2.2. Instruments of assignment and executed consents from third parties as
contemplated by Subsection 2.6 above, in each case to be in form and substance
reasonably satisfactory to Buyer;

 

3.2.3. The favorable opinion of The Corporate Law Group, counsel to Seller,
substantially in the form of Exhibit D hereto;

 

3.2.4. Letters in the form attached hereto as Exhibits E-1 through E-3 signed
respectively by each of the Key Employees listed on Schedule 3.2.5 hereto (the
“Key Employee Offer Letters”);

 

3.2.5. All other certificates, documents and instruments reasonably requested by
Buyer or required to be delivered to Buyer pursuant to the provisions of this
Agreement;

 

3.2.6. The R&D Consulting Agreement in the form attached hereto as Exhibit G
executed by Seller; together with forms of Acknowledgement of Nonemployee
Status, Assignment of Intellectual Property and Non-Disclosure Agreement signed
by each of Briant Benson and Daniel McAlpine;

 

3.2.7. A copy of the Interim Supply and Support Agreement that has been duly
executed on behalf of Seller;

 

3.2.8. The Know How Transfer Agreement in the form attached hereto as Exhibit I
duly executed by Bentec Medical;

 

3.2.9. The Equipment Transfer Agreement in the form attached hereto as Exhibit K
duly executed by Bentec Medical;

 

— 10 —



--------------------------------------------------------------------------------

3.2.10. Duly executed intellectual property assignments from employees of Bentec
Medical to Bentec Medical and from Bentec Medical to Seller in form and
substance acceptable to Buyer; and

 

3.2.11. Such other documents as Buyer may reasonably request in order to place
Buyer in full ownership and possession of the Assets.

 

Simultaneously with such deliveries, Seller will put Buyer in physical
possession and operating control of the Assets and the Business.

 

3.3. Deliveries of Buyer at Closing. At the Closing, Buyer shall deliver or
cause to be delivered the following:

 

3.3.1. The cash payment in the net amount and manner specified in Subsection
2.5.3 shall be delivered to the account of the Seller in the manner provided
therein;

 

3.3.2. The Assumption of Liabilities that has been duly executed by Buyer;

 

3.3.3. The favorable opinion of Peter W. Walcott, Esq., General Counsel of
Buyer, with respect to the subject matters described on Exhibit C hereto;

 

3.3.4. All other certificates, documents and instruments reasonably requested by
Seller or required to be delivered to Seller pursuant to this Agreement;

 

3.3.5. A copy of the R & D Consulting Agreement executed on behalf of the Buyer;

 

3.3.6. A copy of the Interim Supply and Support Agreement that has been duly
executed on behalf of Buyer; and

 

3.3.7. The original, for cancellation, of that certain demand promissory note in
principal amount of $50,000 dated September 16, 2003 made by Seller in favor of
Buyer.

 

3.4. Deliveries of Buyer Subsequent to Closing. Within a reasonable time
following the Closing, Buyer shall deliver or cause to be delivered the
following:

 

3.4.1. A report including the “federal wire numbers” as evidence that the
amounts withheld pursuant to Subsection 2.5.3(iii) have been transmitted to Bay
Business Credit;

 

3.4.2. A report including the “federal wire numbers” as evidence that the buy
out amounts specified on Schedule 2.1.4 have been transmitted to the respective
lessors listed thereon;

 

3.5. Treatment of Bay Business Credit Loan at Closing. Before the Closing Seller
shall arrange with Bay Business Credit to execute and deliver to Buyerthe
release letter in the form of Exhibit J attached hereto agreeing to release all
security interests held on the Assets

 

— 11 —



--------------------------------------------------------------------------------

upon payment by Buyer directly to Bay Business Credit of the amount specified in
Clause (iii) of subsection 2.5.3 above; . At the Closing Buyer shall transmit
directly to Bay Business Credit the amount specified in Clause (iii) of
Subsection 2.5.3 above.

 

3.6. Treatment of Equipment Leases at Closing. Schedule 2.1.4 lists the
equipment leases currently in effect with respect to equipment used in the
Business and which are included in the Assets listed on Schedule 2.1.1. The
leases listed on Schedule 2.1.4 are between the respective lessor and Bentec
Medical. Before the Closing Seller shall arrange with the several lessors and
with Bentec Medical for the partial or complete buy-out of such equipment
leases. Schedule 2.1.4 lists the buy-out transactions and the respective buy-out
amounts for each such lease. At the Closing Buyer shall transmit directly to
each such lessor the respective buy-out amounts for such equipment as detailed
on Schedule 2.1.4. Upon receipt from each such lessor of a bill of sale or other
document to effect the transfer of title to the leased equipment listed on
Schedule 2.1.1, Bentec Medical shall promptly and without further consideration
execute and deliver to Buyer instruments of assignment with respect to such
equipment in form satisfactory to Buyer in accordance with the Equipment
Transfer Agreement attached hereto as Exhibit K. Seller hereby guarantees the
performance by Bentec Medical of its obligations under such Equipment Transfer
Agreement and further agrees to indemnify and hold Buyer harmless from and
against any loss incurred by Buyer by reason of such failure and against any
sales tax or other charge that may be levied by reason of such transfer.

 

SECTION 4. REPRESENTATIONS, WARRANTIES AND CERTAIN AGREEMENTS OF SELLER

 

Except as set forth in the Seller Disclosure Schedule dated as of the date
hereof and delivered to Buyer concurrently with the parties’ execution hereof as
Schedule 1.25, which shall be organized in subsections corresponding to the
numbering in this Section 4 with disclosures in each Subsection of the Seller
Disclosure Schedule specifically corresponding to or cross-referencing another
Subsection thereof that specifically corresponds to a particular Subsection of
this Section 4, Seller hereby represents and warrants to and covenants and
agrees with Buyer as of the date of this Agreement that:

 

4.1. Organization, etc. Seller is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has the necessary limited liability company power and authority to own its
properties and to carry on its business as now conducted. Seller is qualified to
do business as a foreign limited liability company in the state of California
and in any other jurisdiction in which it conducts business. A list of such
other jurisdictions in which Seller is qualified to do business is set forth in
the Seller Disclosure Schedule.

 

4.2. Authority. Seller has all requisite power and authority to execute, deliver
and perform this Agreement and has taken all necessary action (including,
without limit, any necessary approvals of its members and managers) to authorize
the execution, delivery and performance of this Agreement and to consummate or
cause the consummation of the transactions contemplated by this Agreement. This
Agreement has been duly executed and

 

— 12 —



--------------------------------------------------------------------------------

delivered by Seller; and the execution and delivery of the General Bill of Sale
and Instrument of Assignment and each other document or instrument executed or
to be executed by Seller in accordance with this Agreement has been duly
approved by the Seller’s managers and members. This Agreement constitutes and
each other agreement contemplated hereby to be executed by Seller will
constitute, when executed by Seller, the legal, valid and binding obligation of
Seller, enforceable against Seller in accordance with each of their terms.

 

4.3. Subsidiaries. Section 4.3 of the Seller Disclosure Schedule sets forth the
name, country and/or jurisdiction, corporate form and capital structure of each
of Seller’s Affiliates. Seller owns beneficially and of record all of the
outstanding capital stock of each of its subsidiaries, free and clear of all
liens, claims, encumbrances, charges or restrictions. Seller and each of its
subsidiaries and Affiliates is duly organized and validly existing under the
laws of the country or jurisdiction of their respective organization and
possesses all necessary power and authority to carry out the business conducted
by it. Seller has heretofore delivered or made available to Buyer a complete and
correct copy of the organization and governing documents, each as amended to
date, of Seller and each such subsidiary and Affiliate. Seller has no obligation
to contribute to the capital of any enterprise. Seller has not entered into any
material transaction with any Affiliate except for transactions that are in the
ordinary course of business, upon fair and reasonable terms that are no less
favorable than would be obtained in an arm’s length transaction with a
non-affiliated person or entity. Seller has not: (i) guaranteed or otherwise
provided any credit support with respect to any of Affiliate’s credit
facilities; (ii) relied in any material manner on any Affiliate for financial or
operational support; (iii) held, and does not presently hold, any material
assets of any Affiliate whether through bailment, consignment, agency or other
arrangement; or (iv) informed any creditors of any Affiliate, either directly or
indirectly, whether in writing or by oral communication, that the assets of
Seller would be available to satisfy such creditors’ claims. At all times prior
to the date hereof, Seller and each of its Affiliates have held themselves out
to creditors and have conducted their businesses and affairs in such a way that
they have operated and maintained their legal status as independent entities,
separate and distinct from one and other.

 

4.4. No Conflict. The execution and delivery of this Agreement, the consummation
of the transactions contemplated hereby, and the compliance with the terms and
conditions hereof in each case by Seller: (i) will not conflict with, or result
in a breach of or forfeiture of any rights under (1) any relevant statute, law,
ordinance, rule or regulation applicable to Seller, the Assets or to the
Business, or (2) the terms, conditions or provisions of Seller’s Certificate of
Formation, as amended, and its Operating Agreement, as amended, and any other
governing documents, or (3) any mortgage, lease, agreement or other instrument
or any judgment, order or decree to which Seller is a party or by which its
properties are bound, the conflict or breach of which is reasonably likely to
have a Material Adverse Effect on the Business or Seller; and (ii) will not
accelerate the maturity or otherwise modify any outstanding indebtedness of
Seller or result in the creation of any lien, security interest, charge or
encumbrance upon any of the Assets. Seller is currently in compliance with its
Certificate of Formation, as amended, and its Operating Agreement.

 

— 13 —



--------------------------------------------------------------------------------

4.5. Financial Statements, Balance Sheet. Seller has maintained and maintains
accurate and complete consolidated records and books of account which include
accounts related to the Business, in which appropriate entries are made of all
dealings and transactions relating to the Business in conformity with generally
accepted accounting principles consistently applied. The transactions entered
therein represent bona-fide transactions and such accounts accurately reflect
the transactions, income, expenses, assets and liabilities and fairly present
the financial condition and results of operations of the Business as of the
dates and for the periods indicated in accordance with generally accepted
accounting principles, consistently applied. The Balance Sheet and the Statement
of Profit & Loss have been prepared in accordance with generally accepted
accounting principles, consistently applied and accurately reflects the assets,
liabilities, revenues and expenses of the Business.

 

4.6. No Undisclosed Liabilities, etc. The Seller has no liabilities, obligations
or commitments accrued, absolute, contingent or otherwise, of a nature required
by generally accepted accounting principles to be reflected or reserved against
in a balance sheet or disclosed in the notes thereto, except (a) liabilities and
obligations fully reflected or reserved against in the Balance Sheet or
disclosed in the notes thereto, (b) liabilities and obligations incurred in the
ordinary course of the Business and not in violation of this Agreement since
June 30, 2004, and (c) liabilities and obligations disclosed in the Seller
Disclosure Schedule. Seller is not aware of any event or state of facts which
will give rise to future liabilities except for liabilities which will arise in
the conduct of the Business in the ordinary course.

 

4.7. Inventories; Accounts Receivable. The Inventory (including the Inventory
reflected on the Balance Sheet) consists of items of a quality and condition
usable and salable in the ordinary course of the Business consistent with past
practices subject to reserves reflected in the Balance Sheet for obsolete and
slow moving inventories. The accounts receivable of the Business shown on the
Balance Sheet are genuine, valid, binding and subsisting, arose out of bona fide
sales and deliveries of goods or the performance of services in the ordinary
course of the Business and are collectible with reasonable collection efforts,
subject to no defenses, counterclaims or set-offs, in the ordinary course of the
Business, subject to the reserve for doubtful accounts shown on the Balance
Sheet. Such reserves for doubtful accounts, returns and allowances and for
obsolete and slow moving inventories are reasonable and appropriate on the basis
of the Business’ prior experience, and are in accordance with generally accepted
accounting principles consistently applied. The account identified in Section
8.4 and being transferred as part of the Assets is the only account used by
Seller for collection of accounts receivable.

 

4.8. Conduct of the Business. Since June 30, 2004, Seller has conducted the
Business only in the ordinary course in substantially the same manner as
heretofore carried on. Since such date Seller has not: (i) sold, transferred or
otherwise disposed of any assets of the Business, or any portion thereof, other
than Inventory or other assets in the ordinary course of business; (ii) granted
any lease, license, lien or encumbrance or other interest in or to the Assets;
(iii) made any loans or advances to any person whatsoever (except for standard
travel advances to employees made in the ordinary course of business up to an
aggregate for all such advances of no more than $10,000 outstanding at any one
time); (iv) modified or incurred any obligations on behalf of the Business,
other than in the ordinary course of business in excess of $10,000 or that would
be included in the Assumed Liabilities; (v) canceled, modified or compromised
any debts or

 

— 14 —



--------------------------------------------------------------------------------

claims of the Seller against any other person; or (vi) entered into any contract
or commitment for expenditures other than in the ordinary course of business.

 

4.9. Consents. No consent, approval, order or authorization of, or registration,
declaration or filing with, any governmental authority or any other person is
required in connection with the execution and delivery by Seller of this
Agreement or of any other documents contemplated hereby or with the consummation
of the transactions contemplated hereby. Schedule 2.1.7 contains a list of those
non-disclosure agreements, secrecy agreements, confidentiality agreements and
other similar agreements providing protection for confidential information of
Seller (i) that have been entered into within the last 5 years, (ii) that are
not assignable by Seller, and (iii) for which Seller will obtain the consent of
any other required party or parties to the assignment to Buyer.

 

4.10. Compliance with Laws. Seller has complied in all material respects with
all applicable federal, state, local and foreign laws and all applicable
regulations and ordinances affecting the Business. All of the permits necessary
for the operation of the Business (the “Permits”) have been duly obtained and
are in full force and effect, except for Permits, authorizations and approvals
the absence of which would not, in the aggregate, have a Material Adverse Effect
on the operation of the Business. No other Permits, concessions, grants,
franchises, licenses or other governmental approvals or authorizations are or
immediately after the Closing Date will be required to be obtained by Buyer in
order for Buyer to conduct the Business after the Closing in the same manner as
heretofore operated by Seller. There are no proceedings pending or, to the
knowledge of Seller threatened, which may result in the revocation, cancellation
or suspension of any Permit, concession, grant, franchise, license or other
governmental authorization or approval used by Seller in the conduct of the
Business, or any adverse modification thereof and the consummation of the
transactions contemplated hereby will not result in any such revocation,
cancellation, suspension or modification. Seller and the Assets and the
operations of the Business are not in violation of any decree, order or
arbitration award of, any law, statute, regulation or agreement with or license
or permit from any federal, state, local or foreign governmental authority or
court.

 

4.11. Assets; Condition. The listing of the Assets set forth on Schedule 2.1.1
is current and accurate and includes all of the machinery, equipment,
instrumentation, tooling and other tangible personal property used by Seller in
the conduct of the Business. No other item of machinery, equipment,
instrumentation, tooling or other tangible personal property is required in
order to conduct the Business as it is currently conducted. The Assets are in
good repair, condition and satisfactory working order (reasonable wear and tear
excepted) and will be capable of performing the functions for which they have
heretofore been used by the Business over the period of time during which they
will be depreciated in accordance with generally accepted accounting principles.

 

4.12. Title to Assets. Seller has good and marketable title to the Assets, free
and clear of any liens, charges, encumbrances or claims of any nature
whatsoever.

 

— 15 —



--------------------------------------------------------------------------------

4.13. Leases. Schedule 2.1.4 sets forth a correct and complete list of all
leases of personal property used by the Business. The Business enjoys peaceful
and undisturbed possession under all such leases which, in the case of personal
property leases, require annual rental payments in excess of $10,000; all such
leases are valid and subsisting; Seller has paid all rent due and payable under
all such leases, and there exists no material default on the part of Seller or,
to the knowledge of Seller the lessors, thereunder.

 

4.14. Intellectual Property Rights. Schedule 2.1.6 sets forth a complete and
accurate list of the Purchased IP which (together with the Previously Purchased
IP and related license rights) constitutes all of the Intellectual Property (and
applications for registrations of Intellectual Property) used in the Business;
Seller is the owner of all right title and interest in and to all such Purchased
IP. Except for the Previously Purchased IP and as set forth on Schedule 2.1.6,
there is no other Intellectual Property necessary in order to mold, manufacture,
assemble, test or operate the Products or to otherwise conduct the Business as
it is being conducted on the date hereof. All Products heretofore manufactured
and sold by Seller were produced by Seller using exclusively the Purchased IP,
the Previously Purchased IP and common methods and processes in the public
domain. Seller has the full right to prosecute all patent and copyright
applications included in the Purchased IP listed on Schedule 2.1.6 as being
owned by Seller and, upon issue of any patent or copyright pursuant thereto,
Seller or its transferee will own the same free and clear of any lien or
encumbrance. All manufacturing documentation heretofore delivered to Buyer by
Seller are representative of the quality, completeness and reproducibility of
the manufacturing documentation for the Products as a whole. Except as disclosed
on Section 4.14 of the Seller Disclosure Schedule, no right or license for the
use or practice of any of such rights has been granted by Seller to any third
person or Affiliate and no order of any court or other governmental authority
has been issued restricting Seller’s enjoyment of such rights. Section 4.14 of
the Seller Disclosure Schedule clearly indicates all licenses, sublicenses and
other agreements to which Seller is a party and pursuant to which Seller is
authorized to use any Intellectual Property owned by any third party, excluding
“off the shelf” or other software at a cost not exceeding $5,000 and widely
available through regular commercial distribution channels on standard terms and
conditions. Seller is not subject to any agreement that restricts in any
material respect the use, transfer, delivery or licensing by Seller of the
Purchased IP. Seller has not entered into any agreement to indemnify any other
person or Affiliate against any charge of infringement of any of the Previously
Purchased IP or the Purchased IP, other than indemnification provisions
contained in standard sales or agreements to end users arising in the ordinary
course of business, the forms of which have been delivered or made available to
Buyer. There are no royalties, fees or other payments payable by Seller to any
person exceeding $5,000 in any calendar year period by reason of the ownership,
use, sale or disposition of the Previously Purchased IP or the Purchased IP.
Seller is not in breach of any license, sublicense or other agreement relating
to the Previously Purchased IP or the Purchased IP or the Intellectual Property
of any third party. All Patents, registered Trademarks, registered service marks
and registered Copyrights held by Seller are valid and subsisting. All
maintenance and annual fees that are due and payable have been fully paid and
all fees paid during prosecution and after issuance of any Patent comprising or
relating to such item have been paid in the correct entity status amounts. With
respect to the Trademarks included in the Purchased IP, Schedule 2.1.6 contains
a complete list of all trademark rights of Seller and accurately represents the
status of all such Trademarks.

 

— 16 —



--------------------------------------------------------------------------------

4.15. No Conflicting Claims. The exercise and practice of the Purchased IP and
the Previously Purchased IP (as licensed to Seller) used in the Business as
currently conducted and the manufacture, sale, operation and use of the Products
does not infringe any Intellectual Property of any third party. No current or
former officer, director, shareholder, employee, consultant or independent
contractor of Seller or its Affiliates has any right, claim or interest in or
with respect to any of the Purchased IP. There is no unauthorized use,
disclosure or misappropriation of any of the Purchased IP by any employee or
former employee of Seller or its Affiliates, or by any other third party. There
are no royalties, fees or other payments payable by Seller to any person or
Affiliate under any written or oral contract or understanding by reason of the
ownership, use, sale or disposition of the Previously Purchased IP or the
Purchased IP. Seller is not aware of any claim or allegation against it in
respect of any infringement of the Intellectual Property of any third party,
whether asserted or unasserted; and Seller has not been notified of any claim by
any third party alleging that any of the Previously Purchased IP or the
Purchased IP is invalid or that the practice of any of the information referred
to thereon or the use or operation of the Products infringes upon any
Intellectual Property right of a third party. Except as specified on Section
4.15 of the Seller Disclosure Schedule, Seller is aware of no infringers of any
of the Previously Purchased IP or the Purchased IP. Seller has not brought a
proceeding alleging infringement of the Previously Purchased IP or the Purchased
IP or breach of any license or agreement involving the Previously Purchased IP
or the Purchased IP against any third party.

 

4.16. Preservation of Confidentiality. Seller has taken all steps reasonably
necessary to protect the confidentiality of the trade secrets and other
confidential information of the Business, including the execution of
confidentiality agreements by all employees and other persons having access to
any of such information or trade secrets (such agreements containing no
exceptions or exclusions from the scope of their coverage), which agreements
also assign to Seller any intellectual property arising from services performed
for Seller by such persons. Seller is not aware of any breach of the
confidentiality of any of such information or the breach of such agreements. All
use, disclosure or appropriation of such confidential information owned by
Seller by or to a third party has been pursuant to the terms of a written
agreement between Seller and such third party. All use or disclosure of
confidential information not owned by Seller has been pursuant to the terms of a
written agreement between Seller and the owner of such confidential information,
or is otherwise lawful.

 

4.17. Contracts, Customers and Suppliers. Attached as Section 4.17 of the Seller
Disclosure Schedule is a complete and accurate list as of the date hereof of the
following agreements, contracts and commitments relating to the Business that
are material to the Business: (i) mortgages, indentures, security agreements and
other agreements and instruments relating to the extension of credit or
borrowing of money; (ii) sales agency, manufacturer’s representative,
distributorship or consignment agreements; (iii) agreements, orders or
commitments for the purchase of raw materials, supplies or finished goods in
excess or $25,000 for any one agreement, order or commitment; (iv) agreements,
orders or commitments for the sale of Products other than in the ordinary course
of business; (v) agreements or commitments for capital expenditures in excess of
$25,000 for any single project; (vi) other agreements, contracts or commitments
which are material to the Business or which individually involve total payments
or receipts of more than $25,000 in any twelve-month period, or assets, rights
or liabilities otherwise valued at more than

 

— 17 —



--------------------------------------------------------------------------------

$50,000. Seller has made available to the Buyer complete and accurate copies of
all such material written agreements, contracts and commitments (together with
all amendments thereto) and Section 4.17 of the Seller Disclosure Schedule sets
forth complete and accurate descriptions of all oral agreements so listed. All
such agreements, contracts and commitments are valid and binding and are in full
force and effect. There has not occurred any default by Seller or by any other
party under any such agreements, contracts or commitments, nor any event which,
with the giving of notice and/or passage of time, would constitute a default,
and Seller and no other party has waived any rights with respect thereto.
Schedule 2.1.3 contains an accurate and complete list of (i) the names and
addresses of all customers and suppliers of the Business which accounted for
transactions with a value in excess of $25,000 each, respectively, during the
eighteen month period ended June 30, 2004. Seller has no reason to believe any
particular agreement described in this Section 4.17 will require more resources
to fulfill than have been currently allocated to its fulfillment.

 

4.18. Litigation. There is no, and since January 1, 2003 there has been no,
action, proceeding, arbitration, governmental investigation or other legal or
administrative proceeding pending or, to the knowledge of Seller, threatened
against Seller or the Business involving or affecting the Assets or the Business
or that would adversely affect Seller’s ability to consummate the transactions
contemplated hereby or meet its obligations hereunder in any court or before any
governmental agency or arbitration tribunal. Seller has no knowledge of any
state of facts or circumstances that could reasonably be expected to form the
basis for any such claim or proceeding.

 

4.19. Taxes. The Seller has timely filed all Tax Returns that it was required to
file and all such Tax Returns were true, correct and complete and prepared in
compliance with all applicable laws and regulations. All Taxes with respect to
the operation of the Business have been paid when and as due; neither the
Business nor the Assets are subject to any claims, liens or liabilities for
Taxes owed or owing to any taxing authorities whatsoever, including any possible
claim against Buyer as the transferee or purchaser of, or successor to, the
Assets or the Business. Seller is aware of no facts which could reasonably be
expected to give rise to any such claim, lien or liability. Seller has not
received and is unaware of any notice of deficiency or assessment of additional
Taxes relating to the Business and is not a party to any action or proceeding by
any governmental authority for assessment or collection of Taxes in respect of
the Business. No claim has ever been made by any authority in a jurisdiction
where the Business does not file Tax Returns that they may be subject to
taxation by that jurisdiction. Seller has collected all sales, use, and
value-added Taxes required to be collected, and has remitted, or will remit on a
timely basis, such amounts to the appropriate taxing authority, and has
furnished properly completed exemption certificates for all exempt transactions.
The Seller has withheld and paid all Taxes required to have been withheld and
paid in connection with amounts paid or owing to any employee, independent
contractor, creditor, stockholder, or other third party, and all Forms W-2 and
1099 required with respect thereto have been properly completed and timely
filed. The Seller has not waived any statute of limitations in respect of Taxes
or agreed to any extension of time with respect to a tax assessment or
deficiency. The Seller is not a party to any tax allocation or sharing agreement
and Seller (A) has not been a member of an affiliated group filing a
consolidated federal income Tax Return and (B) has no liability for the Taxes of
any person under Treas. Reg.

 

— 18 —



--------------------------------------------------------------------------------

§1.1502-6 (or any similar provision of state, local, or foreign law), as a
transferee or successor, by contract, or otherwise. At no time from the date of
its organization until the date hereof has Seller been classified as a “C”
corporation within the meaning of the Internal Revenue Code of 1986, as amended
(the “Code”) or under applicable state and local tax provisions and Seller knows
of no basis for any taxing authority to treat Seller as such a corporation.
Seller has no potential liability for any Taxes under the Code or under any
applicable state and local tax provisions. The Seller is not a “foreign person”
as defined in Section 1445(f)(3) of the Code. Seller has not granted any power
of attorney with respect to Taxes.

 

4.20. Absence of Certain Changes. Except to the extent set forth in Section 4.20
of the Seller Disclosure Schedule or pursuant to the transactions contemplated
hereby, since June 30, 2004:

 

4.20.1. No liability of any nature material to the Business has been incurred,
except in the ordinary course of business, and Seller has not increased, or made
or experienced any significant change in any assumptions underlying or methods
of calculating, any bad debt, contingency or other reserves of the Business, nor
has Seller changed its practices or procedures with respect to the collection of
accounts receivable with respect to the Business or made any other changes to
its accounting method or practices;

 

4.20.2. No liability or obligation material to the Business has been paid or
discharged other than in the ordinary course or business;

 

4.20.3. Seller has not made any capital expenditure or commitment for additions
to property, plant or equipment in respect of the Business, except for
expenditures in the ordinary course of business which equal in the aggregate
less than $50,000;

 

4.20.4. Seller has not granted any increase in the compensation of any of the
employees of the Business, and has not granted any increase in the compensation
of any employee whose salary exceeds $50,000, whether now or hereafter payable,
including any such increase pursuant to any bonus, pension, profit sharing or
other plan or commitment; nor has Seller made any promotions of employees
employed in the Business except promotions made in the ordinary course of
business nor entered into any employment agreement with any person except
agreements with sales agents.

 

4.20.5. Seller has not suffered any material damage, destruction or loss to the
Business or any of the Assets, whether or not covered by insurance.

 

4.21. Insurance. Seller has included the assets of the Business on policies of
insurance maintained by Seller against casualty and other risks and with
coverage limits and insurance carriers which in Seller’s reasonable belief are
at least commensurate with policies usually carried by similarly situated
enterprises. Seller shall continue such coverage in effect through the Closing
Date.

 

4.22. Defective Product Claims. Seller is unaware of any claim by any third
party alleging that any Product heretofore manufactured or sold by Seller is
faulty or defective or fails

 

— 19 —



--------------------------------------------------------------------------------

to conform in any material respect with any warranties or representations
expressly made or implied with respect thereto. Seller is aware of no basis for
the assertion of any such claim.

 

4.23. Environmental Matters. There is not currently pending and Seller is
unaware of any basis for the assertion of any claim or alleged claim against the
Business, the Assets or the Seller with respect to the operations of the
Business relating to the discharge, release, or threatened release of any
pollutants, hazardous materials or chemicals into the environment or to the
compliance with federal, state or local environmental laws, regulations or
ordinances.

 

4.24. Employees. The Key Employees listed on Schedule 1.29 are currently
employed and in good standing in the positions indicated thereon at the
Business. The description of the title and compensation set forth on such
Schedule for each such Key Employee is complete and accurate. As of the date
hereof, no amounts are owed with respect to salary for services rendered prior
to the date hereof; all payroll, FICA and other employment taxes for periods
prior to the date hereof have been paid; all commissions and expense
reimbursements due to employees with respect to periods prior to the date hereof
have been paid. Seller has and has had no collective bargaining agreement with
employees of the Business and, except as listed in Section 4.24 of the Seller
Disclosure Schedule, has no employment contracts or agreements relating to the
employment of employees of the Business that are not terminable upon less than
30 days’ notice to the employee. Seller has no reason to believe that any Key
Employee will not accept Buyer’s offer of employment.

 

4.25. Prohibited Foreign Trade Practices Act; Sensitive Payments. Seller is in
compliance with the Prohibited Foreign Trade Practices Act with respect to the
Business, and have had no “sensitive” receipts or disbursements, which are
defined to mean the following types of transactions: (i) illegal receipts from
or payments to governmental officials or employees; (ii) commercial bribes or
kickbacks; (iii) amounts disbursed or received with an understanding that
rebates or refunds will be made in contravention of the laws of any nation or
other jurisdiction; (iv) illegal political contributions; or (v) payments or
commitments, regardless of form, made with the knowledge or under circumstances
that would indicate that all or part thereof is to be paid ultimately to or for
the benefit of governmental officials or employees or as an influence payment or
kickback.

 

4.26. Burdensome Agreements. Seller is not a party or otherwise bound by, and
the Assets are not bound by, any agreement or instrument which restricts the
ability of the Seller, or which may impair the Buyer, from the conduct of the
Business as currently conducted, except as has not had a Material Adverse Effect
on Seller and would not have a Material Adverse Effect on the Assets or Buyer’s
ability to conduct the Business as currently conducted.

 

4.27. Value of Remaining Assets; Purchase Price. As of the times of the transfer
of the Assets, and after giving effect to the transfer of the Assets, the value
of Seller’s assets will exceed the value of the Seller’s liabilities (including
the liabilities excluded pursuant to Subsection 2.4 above). Seller is paying its
debts as they become due. Seller is Solvent, and, after giving effect to the
transactions contemplated hereby, Seller will be Solvent. The Purchase Price set
forth in Section 2.5 constitutes at least reasonably equivalent fair value for
the Assets.

 

— 20 —



--------------------------------------------------------------------------------

4.28. No Existing Discussions, Etc. Seller is not engaged, directly or
indirectly, or committed to engage, in any discussions or negotiations with any
party other than the Buyer with respect to any merger, consolidation, sale of
substantial assets, sale or transfer of shares of stock, partnership interests
or any similar transactions related to Seller.

 

4.29. Disclosure. Seller has not failed to disclose to Buyer any facts material
to the Assets or the Business. No representation or warranty by Seller set forth
in this Agreement, and no statement by Seller contained in any Exhibit or
Schedule hereto or any certificate delivered in connection with this Agreement
contains any untrue statement of a material fact, or omits to state a material
fact necessary in order to make the statements contained herein or therein not
misleading or necessary in order to fully and fairly provide the information
required to be provided by such document.

 

SECTION 5. REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents and warrants to and agrees with Seller that, as of the date of
this Agreement:

 

5.1. Organization, etc. Buyer is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware and has the
necessary corporate power and corporate authority to own its properties and to
carry on its business as now conducted. Buyer is qualified to do business and is
in good standing as a foreign corporation in each jurisdiction in which it
conducts business except where the failure to so qualify would not have a
Material Adverse Effect on the Buyer.

 

5.2. Authority. Buyer has all requisite corporate power and corporate authority
to execute, deliver and perform this Agreement and at and as of the Closing Date
will have taken all necessary corporate and other action (including, without
limitation, approval of its board of directors) to authorize the execution,
delivery and performance of this Agreement and to consummate or cause the
consummation of the transactions contemplated by this Agreement. This Agreement
has been duly executed and delivered by Buyer; and the execution and delivery of
the Assumption of Liabilities and each other document or instrument executed or
to be executed by Buyer in accordance with this Agreement at and as of the
Closing Date will have been duly approved by the Buyer’s board of directors.
Upon approval by Buyer’s board of directors, this Agreement and each other
agreement contemplated hereby to be executed by Buyer will constitute, when
executed by Buyer, the legal, valid and binding obligation of Buyer, enforceable
against Buyer in accordance with each of their terms.

 

5.3. No Conflict. The execution and delivery of this Agreement, the consummation
of the transactions contemplated hereby, and the compliance with the terms and
conditions hereof, in each case by Buyer will not conflict with, or result in a
breach of or forfeiture of any rights under: (1) any relevant statute, law,
ordinance, rule or regulation applicable to Buyer; or (2) the terms, conditions
or provisions of the Certificate of Incorporation, as amended, or the By-Laws of
Buyer; or (3) any mortgage, lease, agreement or other instrument or any
judgment, order or decree to which Buyer is a party or by which its properties
are bound,

 

— 21 —



--------------------------------------------------------------------------------

the conflict or breach of which would have a Material Adverse Effect on Buyer.
Buyer is currently in compliance with its Certificate of Incorporation, as
amended, and its By-Laws.

 

5.4. Financing. Buyer has all funds necessary to pay any cash required to be
paid pursuant to the terms hereof and to timely consummate the transactions
contemplated by this Agreement.

 

5.5. Consents. No consent, approval, order or authorization of, or registration,
declaration or filing with, any governmental authority or any other person is
required in connection with the execution and delivery by Buyer of this
Agreement or of any other documents contemplated hereby or with the consummation
by Buyer of the transactions contemplated hereby.

 

5.6. Disclosure. No representation or warranty by Buyer set forth in this
Agreement, and no statement contained in any certificate delivered in connection
with this Agreement by Buyer contains any untrue statement of a material fact,
or omits to state a material fact necessary in order to make the statements
contained herein or therein not misleading or necessary in order to fully and
fairly provide the information required to be provided by such document.

 

SECTION 6. COVENANTS OF THE SELLER

 

6.1. Continuation of Business. Seller covenants and agrees with the Buyer that
from the date hereof and through the Closing Date, Seller will, unless otherwise
specifically agreed to in writing by Buyer or otherwise contemplated by this
Agreement or the transactions contemplated hereby:

 

6.1.1. Carry on the Business in, and only in, the usual, regular and ordinary
course in substantially the same manner as heretofore carried on and, to the
extent consistent with the Business, exercise its reasonable best efforts to
preserve intact the present business organization of the Business, to keep
available the services of the present employees of the Business, and to preserve
the goodwill and relationships of the Business with customers, suppliers and
others having business dealings with it to the end that the Business shall be
conducted substantially on the same basis at the Closing Date as at the date
hereof;

 

6.1.2. Maintain all the material structures, equipment and other tangible
personal property of the Business in their current condition, except for
depletion, depreciation, and ordinary wear and tear;

 

6.1.3. Keep in full force and effect insurance comparable in amount and scope of
coverage to insurance now carried by Seller with respect to the Business;

 

6.1.4. Perform all of the Seller’s obligations under agreements, contracts and
instruments relating to or affecting properties and assets of the Business;

 

— 22 —



--------------------------------------------------------------------------------

6.1.5. Maintain books of account and records of the Business in the usual,
regular and ordinary manner in accordance with generally accepted accounting
practices;

 

6.1.6. Comply with all statutes, laws, ordinances, rules and regulations
applicable to the Business;

 

6.1.7. Not enter into or assume any agreement, contract or commitment in an
amount in excess of $50,000, excluding agreements, contracts, or commitments for
the sale of any Products;

 

6.1.8. Promptly advise the Buyer in writing of any Material Adverse Change in
the financial condition, operations, properties, business or prospects of the
Business or the Assets;

 

6.1.9. Not transfer or license to any person or entity or otherwise extend,
amend or modify any rights to the Purchased IP or any other Intellectual
Property rights of the Seller other than in the ordinary course of business
consistent with past practices;

 

6.1.10. Not take any action to: (i) increase or agree to increase the
compensation payable or to become payable to the Seller’s managers, officers or
employees, (ii) grant any additional severance or termination pay to, or enter
into any employment or severance agreements with, managers, officers, or
employees, (iii) enter into any collective bargaining agreement, or (iv)
establish, adopt, enter into or amend in any material respect any bonus, profit
sharing, thrift, compensation, option, pension, retirement, deferred
compensation, employment, termination, severance or other plan, trust, fund,
policy or arrangement for the benefit of any officers, managers or employees;

 

6.1.11. Not incur any indebtedness for borrowed money or guarantee any such
indebtedness or issue or sell any debt securities or rights to acquire any debt
securities or guarantee any debt securities of others, other than indebtedness
or guarantees that do not affect any of the Assets or increase any Assumed
Liabilities;

 

6.1.12. Not amend or terminate any contract, agreement or license, except in the
ordinary course of business;

 

6.1.13. Not initiate any litigation or arbitration proceeding; and

 

6.1.14. Not agree to take, in writing or otherwise, any of the actions described
in paragraphs 6.1.7 through 6.1.11 above (excluding paragraph 6.1.8), or take or
agree to take, in writing or otherwise, any action which is reasonably likely to
make any of Seller’s representations or warranties contained in this Agreement
untrue or incorrect in any material respect on the date made (to the extent so
limited) or as of the Closing.

 

6.2. Access to Information; Preservation of Confidentiality. From the date
hereof until the Closing Date, upon reasonable prior notice and at Buyer’s sole
cost and expense Seller shall give the Buyer and its representatives full access
during normal business hours to employees, the properties, books, records,
contracts and commitments of the Business and will furnish all such information
and documents relating to the properties and operation of the

 

— 23 —



--------------------------------------------------------------------------------

Business as the Buyer may reasonably request. Seller shall cause its outside
accountants, representatives and advisors to be available to Buyer, instructing
them to cooperate and assist in the completion of the due diligence process to
Buyer’s satisfaction.

 

6.3. Change of Name. From and after the Closing Date, Seller and its Affiliates
will sign such consents and take such other action as the Buyer shall reasonably
request in order to permit the Buyer to use exclusively the name “Bentec
Scientific” and will not itself conduct business under the name Bentec
Scientific after the Closing Date; provided, further, that after the Closing
Date, (i) neither Seller nor its Affiliates shall conduct business under the
name “Bentec” or any name similar to or a variant thereof in the microelectronic
or semiconductor equipment market or sell Products under the name “Bentec” or
any name similar to or a variant thereof and (ii) Buyer and its Affiliates shall
have no right to conduct any business under, or use, the name “Bentec” or any
name similar to or a variant thereof, apart from use of the name “Bentec
Scientific” in the microelectronic or semiconductor market.

 

6.4. Minimum Net Current Asset Adjustment. As soon as practicable subsequent to
the Closing Date and in no event more than forty-five (45) days after the
Closing Date, Seller shall deliver to the Buyer the Closing Balance Sheet which
shall be audited by an independent public accounting firm satisfactory to Buyer.
The fees, costs and expenses of such audit shall be shared equally by Buyer and
Seller. To the extent that Net Current Assets reflected on the Closing Balance
Sheet is less than $380,000.00 then the amount of the Withheld Funds payable to
the Seller shall be decreased, on a Dollar for Dollar basis, by the full amount
by which the Net Current Assets reflected on the Closing Balance Sheet falls
below $380,000.00 (“Net Asset Deficit”) and such Net Asset Deficit amount shall
be retained by the Buyer. The Net Asset Deficit shall first be paid from the
Withheld Funds withheld pursuant to Subsection 2.5.1 and then from Withheld
Funds withheld pursuant to Subsection 2.5.2 until paid in full. In the event
that the Withheld Funds shall be inadequate to make any Net Asset Deficit
payment due hereunder, then Buyer shall be entitled to be indemnified by Seller
for the amount of such payment together with any Damages arising out of such
failure in accordance with Section 11.

 

6.5. Allocation of Purchase Price. The purchase price specified in Subsection
2.5 above shall be allocated among the Assets in accordance with the
recommendations of Standard & Poors Corporation or such other independent
valuation consultant as may be agreed upon by Buyer and Seller. Buyer and Seller
and any Affiliates shall report, act and file tax returns (including, but not
limited to Internal Revenue Service Form 8594) in all respects and for all
purposes consistent with such allocation. Neither Buyer nor Seller (nor any of
their respective Affiliates) shall take any position (whether in audits, tax
returns or otherwise) which is inconsistent with such allocation unless required
to do so by applicable law. The fees, costs and expenses of such valuation
consultant shall be shared equally by Buyer and Seller.

 

6.6. Payment of Transfer Taxes. The Seller shall pay, be solely responsible for,
and indemnify the Buyer against any and all transfer taxes, including but not
limited to any sales and use taxes, imposed on the purchase and sale of the
Assets contemplated hereby.

 

6.7. No Solicitation of Acquisition Proposals. During the period from the date
of this Agreement until the earlier of the termination of this Agreement
pursuant to Section

 

— 24 —



--------------------------------------------------------------------------------

14 or the Closing, Seller shall not, directly or indirectly, through any
manager, officer, director, employee, representative or agent: (i) solicit,
initiate, or knowingly encourage any inquiries or proposals that constitute, or
could reasonably be expected to lead to, a proposal or offer for a merger,
consolidation, business combination, sale, license, pledge or encumbrance of
substantial assets, sale of equity interests (including without limitation by
way of a tender offer) of Seller or similar transactions involving Seller, other
than the transactions with Buyer contemplated by this Agreement (any of the
foregoing inquiries or proposals being referred to in this Agreement as an
“Acquisition Proposal”), (ii) engage in negotiations or discussions concerning,
or provide any non-public information to any person or entity relating to, any
Acquisition Proposal or (iii) agree to or approve any Acquisition Proposal.
Seller shall notify Buyer promptly upon receipt by Seller or a representative of
Seller of any acquisition proposal or of any similar communication relating to a
potential Acquisition Proposal.

 

6.8. No Public Announcement. Seller shall not make any public announcement of
the entering into of this Agreement or the consummation of the transactions
contemplated hereby except as specifically contemplated herein or approved by
Buyer.

 

6.9. Members Consent. If not previously obtained, Seller shall obtain the
consent of the holders of Seller’s outstanding membership interests to the
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated hereby to the extent required by applicable law,
Seller’s Certificate of Formation, as amended, and its Operating Agreement.

 

SECTION 7. CONDITIONS TO THE CLOSING

 

7.1. Conditions to Closing by the Parties. The respective obligations of the
Buyer and the Seller to consummate the transactions provided in this Agreement
on the Closing Date shall be, at the option of each party, subject to the
fulfillment of the condition that on or before the Closing Date: (i) there shall
not be any injunction, writ, preliminary restraining order or any order issued
by any court or governmental agency directing that the transaction contemplated
by this Agreement not be consummated, and (ii) there shall not be pending or
known to be threatened any action, proceeding or investigation before any such
court or governmental agency seeking any such injunction, writ, preliminary
restraining order or other order relating to the Business or the Assets.

 

7.2. Conditions to Closing by Buyer. The obligation of the Buyer to consummate
the transactions contemplated hereby are, at the option of the Buyer, subject to
the fulfillment of each of the conditions that on or before the Closing Date:

 

7.2.1. Representations and Warranties True. The representations and warranties
of the Seller contained in this Agreement and the Schedules annexed hereto shall
have been true and correct as of the date of this Agreement (except to the
extent that such representations speak as of an earlier date, in which case such
representations and warranties shall have been true and correct as of such date)
and shall be true at and as of the Closing Date (without reference to the

 

— 25 —



--------------------------------------------------------------------------------

words “as of the date of this Agreement” in the lead-in paragraph to Section 4)
with the same force and effect as if made at and as of the Closing Date;

 

7.2.2. Performance of Obligations. The Seller shall have performed or complied
with all of its agreements, covenants, obligations and conditions required by
this Agreement to be so performed or complied with by it, prior to or on the
Closing Date;

 

7.2.3. Acceptance of Key Employees. Each of the Key Employees shall have signed
a Key Employee Offer Letter;

 

7.2.4. Receipt of Consents, etc. Buyer shall have received duly executed
original copies of all consents set forth in Schedule 7.2.5 in form and
substance reasonably satisfactory to Buyer as well as written evidence
satisfactory to Buyer of the approval of this Agreement and the transactions
contemplated hereby by the Seller’s managers and its members;

 

7.2.5. Sales and Use Tax. Seller shall have delivered to Buyer a certified sales
and use tax clearance certificate from the appropriate agency for the state of
California and for each other jurisdiction in which the Seller may be subject to
the payment of sales and use taxes.

 

7.2.6. Approval of Buyer’s Board of Directors. The board of directors of Buyer
shall have duly approved this Agreement and all of the ancillary documents and
transactions provided for in this Agreement and shall have authorized Buyer to
proceed with the Closing of the transactions contemplated hereby.

 

7.2.7. Opinion of Counsel for Seller. The Seller shall have delivered to the
Buyer the opinion of Seller’s counsel as provided by Subsection 3.2.3 above;

 

7.2.8. Certain Legal Matters. All actions, proceedings, instruments and
documents required to carry out this Agreement, or incidental thereto, and all
other related legal matters, shall be reasonably satisfactory to counsel for
Buyer and such counsel shall have received all documents, instruments or copies
thereof as may be reasonably requested; and

 

7.2.9. Execution and Delivery of Documents, etc. The Seller shall have executed
and delivered (or caused to be executed and delivered, as the case may be) to
the Buyer each of the other deliverables set forth in Subsections 3.2.1, 3.2.2,
3.2.3, 3.2.4, 3.2.6, 3.2.7, 3.2.8, 3.2.9, 3.2.10, and 3.2.11 hereof.

 

7.2.10. No Material Adverse Change. No Material Adverse Change shall have
occurred to any of the Assets of the Business.

 

7.2.11. Officer’s Certificate. Buyer shall have received a certificate of a duly
authorized officer of Seller to evidence compliance with the conditions set
forth in Clauses 7.2.1, 7.2.2 and 7.2.10 above.

 

7.2.12. Discharge of Bay Business and Kevin Douglas Security Interests. Seller
shall have arranged for the payment and discharge of all amounts owed to Bay
Business Credit and shall have paid and discharged all amounts owed to Kevin
Douglas and shall have delivered to

 

— 26 —



--------------------------------------------------------------------------------

Buyer a full and complete release of all liens and/or security interests held by
Kevin Douglas on the Assets and shall have arranged for the full and complete
release of all liens and/or security interests held by Bay Business Credit on
the Assets.

 

7.2.13. Solvency Certificate. Seller shall have delivered to Buyer a Solvency
Certificate in the form attached as Exhibit H.

 

7.3. Conditions to Closing by Seller. The obligation of the Seller to consummate
the transactions contemplated hereby are, at the option of the Seller, subject
to the fulfillment of each of the conditions that on or before the Closing Date:

 

7.3.1. Representations and Warranties True. The representations and warranties
of the Buyer contained in this Agreement and the Schedules annexed hereto shall
be true and correct as of the date of this Agreement (except to the extent that
such representations speak as of an earlier date, in which case such
representations and warranties shall have been true and correct as of such date)
and shall be true at and as of the Closing Date (without reference to the words
“as of the date of this Agreement” in the lead-in paragraph to Section 5) with
the same force and effect as if made at and as of the Closing Date;

 

7.3.2. Performance of Obligations. The Buyer shall have performed or complied
with all of its agreements, covenants, obligations and conditions required by
this Agreement to be so performed or complied with by it, prior to or on the
Closing Date; and

 

7.3.3. Acceptance of Key Employees. Each of the Key Employees shall have
accepted employment with Buyer on the terms and conditions set forth in their
respective Key Employee Offer Letter as evidenced by the delivery to Buyer by
each Key Employee of a countersigned copy of his Key Employee Offer Letter.

 

7.3.4. Opinion of Counsel for Buyer. The Buyer shall have delivered to the
Seller the opinion of Buyer’s counsel as provided by Subsection 3.3.3 above.

 

7.3.5. Certain Legal Matters. All actions, proceedings, instruments and
documents required to carry out this Agreement, or incidental thereto, and all
other related legal matters, shall be reasonably satisfactory to counsel for
Seller and such counsel shall have received all documents, instruments or copies
thereof as may be reasonably requested.

 

7.3.6. Execution and Delivery of Documents, etc. The Buyer shall have executed
and delivered (or caused to be executed and delivered, as the case may be), to
the Seller or to the party to whom delivery is to be made, as the case may be,
each of the other deliverables set forth in Subsections 3.3.1, 3.3.2, 3.3.3,
3.3.5, 3.3.6, 3.3.7 and 3.4.1 and 3.4.2 hereof.

 

7.3.7. No Material Adverse Change. No Material Adverse Change of Buyer shall
have occurred.

 

7.3.8. Officer’s Certificate. Seller shall have received a certificate of a duly
authorized officer of Buyer to evidence compliance with the conditions set forth
in Clauses 7.3.1, 7.3.2 and 7.3.7 above.

 

— 27 —



--------------------------------------------------------------------------------

 

SECTION 8. TRANSACTIONS SUBSEQUENT TO THE CLOSING

 

8.1. Preservation of Confidentiality. Seller hereby agrees that it shall
preserve and maintain in confidence all of the proprietary confidential
information and trade secrets of the Business, and will take no action which
will compromise the confidentiality thereof. Upon Closing, Seller hereby grants
Buyer permission and authority to proceed on its own behalf to enforce the
obligations of employees, former employees consultants and other parties to
business relationships under all non-disclosure agreements heretofore entered
into between Seller and each such person, at Buyer’s risk and expense and for
Buyer’s sole benefit; Seller agrees to fully cooperate with Buyer at Buyer’s
sole cost and expense in any such proceeding. Notwithstanding the foregoing, (i)
Seller may disclose such proprietary confidential information in response to a
valid order of a court or other governmental authority, provided Seller first
gives notice to Buyer thereof and makes a reasonable effort, if so requested by
Buyer, to obtain a protective order requiring that such information be disclosed
only for the limited purposes for which the order was issued, all at Buyer’s
sole expense, and (ii) to the extent reasonably necessary to comply with
applicable securities laws, the Seller (and each employee, representative or
other agent) may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to the
Seller relating to such tax treatment and tax structure.

 

8.2. Assumed Liabilities; Excluded Liabilities.

 

8.2.1. From and after the Closing Seller agrees that Buyer shall have complete
control over the payment, settlement or other disposition of, or any dispute
involving, any Assumed Liabilities, and Buyer shall have the right to conduct
and control all negotiations and proceedings with respect thereto. Seller shall
notify Buyer immediately of any claim made with respect to any Assumed Liability
and shall not, except with the prior written consent of Buyer, voluntarily make
any payment of, or settle or offer to settle, or consent to any compromise with
respect to, any such Assumed Liabilities. Seller shall cooperate with Buyer in
any reasonable manner requested by Buyer in connection with any negotiations or
proceedings involving any such obligation or liability. Notwithstanding the
foregoing, the provisions of this Subsection shall be subject to those of
Subsection 11.6.

 

8.2.2. From and after the Closing Buyer agrees that Seller shall have complete
control over the payment, settlement or other disposition of, or any dispute
involving, any Excluded Liabilities, and Seller shall have the right to conduct
and control all negotiations and proceedings with respect thereto. Buyer shall
notify Seller immediately of any claim made with respect to any such obligation
or liability and shall not, except with the prior written consent of Seller,
voluntarily make any payment of, or settle or offer to settle, or consent to any
compromise with respect to, any such Excluded Liabilities. Buyer shall cooperate
with Seller in any reasonable manner requested by Seller in connection with any
negotiations or proceedings involving any such obligation or liability.
Notwithstanding the foregoing, the provisions of this Subsection shall be
subject to those of Subsection 11.6.

 

— 28 —



--------------------------------------------------------------------------------

8.3. Endorsement of Checks. From and after the Closing, Seller agrees that Buyer
shall have the right and authority to endorse without recourse the name of
Seller on any check or any other evidences of indebtedness received by Buyer on
account of any accounts receivable or otherwise constituting a part of the
Assets or the Business.

 

8.4. Collection of Receivables. From and after the Closing, Seller agrees that
Buyer shall have the right and authority to collect for its own account all
accounts receivable and other items transferred to Buyer as provided herein.
Seller hereby irrevocably constitutes and appoints Buyer as its
attorney-in-fact, with full power of substitution, to act in its name, place and
stead to collect all such accounts receivable and other items transferred to
Buyer hereunder. Seller agrees that it will promptly transfer and deliver to
Buyer any cash or other property which Seller may receive after the Closing in
respect of any such receivables or such other items transferred and sold to
Buyer hereunder, Seller agrees to assign and turn over to Buyer on the Closing
Date the administration of that certain bank account of Seller, maintained as a
depository for accounts receivable, identified as account number 8015181
maintained with First Northern Bank, Woodland Branch. In addition, Seller agrees
that it will cooperate with Buyer in endeavoring to effect the collection of all
receivables and in connection with other actions, proceedings, arrangements or
disputes involving Seller or Buyer based upon contracts, arrangements or acts of
Seller which were in effect or occurred on or prior to the Closing Date.

 

8.5. Undelivered Consents and Assignments. If Seller shall not have obtained any
of the material consents referred to in Subsection 2.6 prior to the Closing
Date, and Buyer nevertheless elects to close in accordance with the terms
hereof, then Seller covenants that from and after the Closing, Seller will use
its reasonable best efforts to obtain all consents referred to in Subsection 2.6
above which have not been so obtained prior to the Closing Date. Seller and
Buyer agree to cooperate in obtaining any such consents and in any reasonable
arrangement designed to provide for Buyer the benefits under any such contracts,
agreements and other assets including enforcement at the cost and for the
account of Buyer of any and all rights of Seller against all other parties
thereto. To the extent that any material consent or consents which in the
aggregate are material to the Business are not obtained within ninety (90) days
following the Closing Date or that an attempted assignment is ineffective and
such ineffectiveness has or will have a Material Adverse Effect upon any rights
thereunder sought to be assigned, any loss or damages to Buyer as a result
thereof shall be indemnified in accordance with Section 11 hereof.

 

8.6. Manufacturing Capacity; Interim Supply and Support Agreement. Seller agrees
that for the term of the Interim Supply and Support Agreement it shall maintain
the capacity to manufacture the Products on substantially the same basis as they
existed on June 30, 2004. Seller further agrees to faithfully and diligently
fulfill its obligations under the Interim Supply and Support Agreement in
accordance with its terms.

 

8.7. R & D Consulting Agreement. Seller agrees that for the term of the R & D
Consulting Agreement it shall faithfully and diligently fulfill its obligations
under the R & D Consulting Agreement in accordance with its terms.

 

— 29 —



--------------------------------------------------------------------------------

8.8. Further Assurances.

 

8.8.1. At any time and from time to time after the Closing Date, at the request
of Buyer, Seller will, without the payment of any further consideration, execute
and deliver such other instruments of sale, transfer, conveyance, assignment and
confirmation and take such other action as Buyer may reasonably request in order
to more effectively transfer, convey and assign the Assets and the Business to
Buyer, and to confirm Buyer’s title thereto.

 

8.8.2. At any time and from time to time after the Closing Date, at the request
of Seller, Buyer will, without the payment of any further consideration, execute
and deliver such other instruments of assumptions and confirmation and take such
other action as Seller may reasonably request in order to more effectively
evidence or effect the assumption of the Assumed Liabilities and to confirm
Seller’s title to the Excluded Assets.

 

8.9. No Dissolution. Seller agrees that it will not dissolve or liquidate during
the period from the Closing through the conclusion of the support period in the
Interim Supply and Support Agreement. Following that support period and through
the second anniversary of the Closing, Seller will not dissolve or liquidate
without the written consent of Buyer, which consent shall not be unreasonably
withheld or delayed.

 

8.10. Treatment of Notes Receivable. Seller has represented to Buyer that the
notes receivable listed on the Balance Sheet (the “Notes Receivable”) in the
amount of $27,256.00 is currently financially non-performing but that
alternative collection arrangements whereby the debtor thereunder performs
certain manufacturing services for Seller and the value thereof is offset
against such Notes Receivable has been successful. Seller and Buyer agree to
attempt to obtain payment of such Notes Receivable by purchasing such
manufacturing services the price thereof to be offset against principal and
interest due on such Notes Receivable until the business day immediately
preceding the first anniversary of the Closing Date. If as of the close of
business on such date any amount of principal or interest remains outstanding
with respect to such Notes Receivable, then the amount thereof shall be paid to
Buyer from the funds withheld pursuant to Subsection 2.5.2 and such amount shall
be deducted from the amount to be otherwise paid to Seller in accordance with
Section 12.

 

SECTION 9. BULK SALES LAWS

 

Buyer and Seller hereby waive compliance by each party hereto with the so-called
“bulk sales law” and any other similar laws in any applicable jurisdiction in
respect of the transactions contemplated by this Agreement. Seller shall
indemnify Buyer from and hold it harmless against any liabilities, damages,
costs and expenses resulting from or arising out of: (i) the parties’ failure to
comply with the so-called “bulk sales law” or any other similar laws in any
jurisdiction in respect of the transactions contemplated by this Agreement; or
(ii) any action brought or levy made as a result thereof, other than those
liabilities which have been expressly assumed, on such terms as expressly
assumed, by Buyer pursuant to this Agreement. Any claim for indemnification of
Buyer by Seller hereunder shall be satisfied in accordance with Section 11 of
this Agreement.

 

— 30 —



--------------------------------------------------------------------------------

 

SECTION 10. NON-COMPETITION

 

Seller acknowledges that it will benefit substantially from the purchase by
Buyer of the Assets and the Business, from the payments to be made under the R &
D Consulting Agreement and from the other transactions contemplated by this
Agreement. In consideration of the foregoing, Seller hereby agrees as follows:

 

10.1. No Offer of Competing Products. For a period of two (2) years from and
after the Closing Date, Seller and all Affiliates of Seller, will not directly
or indirectly through any other person or firm, manufacture, produce, market,
offer for sale, sell or distribute in any county in the State of California or
anywhere else in the world: (i) the Products or any future products specified in
Schedule 2.1.6; or (ii) any product or service directly competitive with the
Products or any future products specified in Schedule 2.1.6.

 

10.2. No Interference With Goodwill.

 

10.2.1. Customer Goodwill. Seller will not for the longer of a period of two (2)
years from and after the Closing Date or the continuation in effect of the R & D
Consulting Agreement: (i) make any disparaging statements concerning Buyer, its
products, personnel or the Products or the Business; (ii) recommend a competitor
of the Business or products competitive with the Products to a customer or
potential customer of the Business; or (iii) take any other action which would
reasonably be detrimental in any material respect to the goodwill of the
Business. Seller shall, for such period, refer all inquiries of actual or
potential customers of the Products to the Buyer in a courteous and professional
manner.

 

10.2.2. Employee Goodwill. Seller will not for the longer of a period of two (2)
years from and after the Closing Date or the continuation in effect of the R & D
Consulting Agreement recruit, attempt to recruit or induce or seek to induce to
leave the employ of the Buyer or cause any other person or firm to recruit,
attempt to recruit or induce or seek to induce to leave the employ of the Buyer
any Key Employee or any other employee of the Buyer.

 

10.3. Special Relief. Seller agrees that the remedy at law of Buyer for the
violation of any of the provisions of this Section 10 will be inadequate and
that Buyer shall be entitled to temporary and permanent injunctive relief
against such violations.

 

10.4. Damages. Seller agrees that any damages suffered by Buyer arising out of
the breach of the provisions of this Section 10 by Seller or by its officers or
directors shall be subject to indemnification by Seller in accordance with
Section 11 below.

 

SECTION 11. INDEMNIFICATION

 

11.1. Survival of Representations and Warranties. All representations and
warranties, and covenants shall survive the Closing and shall continue in effect
thereafter for a period of one (1) year following the Closing Date (except
covenants that by their express terms are for a longer period, including,
without limitation, Subsection 8.1 and Section 11, which shall survive for such
periods.

 

— 31 —



--------------------------------------------------------------------------------

11.2. Indemnification by Seller Against Liabilities and Losses. Seller hereby
agrees to indemnify, defend and hold harmless Buyer from, against and in respect
of all Damages resulting from:

 

11.2.1. The Excluded Liabilities;

 

11.2.2. The Tax Claims;

 

11.2.3. The breach by Seller or the inaccuracy of any representation or warranty
contained in this Agreement or the breach or non-fulfillment of any covenant or
agreement on the part of Seller under this Agreement or any Schedule, list,
certificate, document or other instrument furnished or to be furnished to Buyer
hereunder whether or not such inaccuracy, breach, non-fulfillment or
misrepresentation was or should have been known by Buyer;

 

11.2.4. The failure to comply with the “bulk sales laws” as provided in Section
9 hereof;

 

11.2.5. Any Net Asset Deficit which is not satisfied out of the proceeds
provided under Subsections 2.5.1 or 2.5.2; and

 

11.2.6. Any other indemnification obligation expressly undertaken by Seller
under this Agreement.

 

The Seller shall have no liability under Subsections 11.2.1, 11.2.3, 11.2.4, or
11.2.6 unless, until and only to the extent that: (1) the aggregate amount of
Damages incurred by Buyer by reason hereof exceeds $50,000; and (2) Seller shall
have been given notice of and an opportunity to defend such claims and shall be
afforded the right to approve any settlements thereof. Notwithstanding the
above, the Seller shall be liable for the entire amount of the Tax Claims
without regard to the limitations set forth in preceding clauses 1 and 2.

 

11.3. Indemnity by Buyer. Buyer hereby agrees to indemnify, defend and hold
harmless Seller, from, against and in respect of any and all Damages resulting
from:

 

11.3.1. The failure on the part of Buyer to fully pay, perform and discharge as
due any of the Assumed Liabilities;

 

11.3.2. The breach by Buyer or the inaccuracy of any representation or warranty
contained in this Agreement or the breach or non-fulfillment of any covenant or
agreement on the part of Buyer under this Agreement or any Schedule, list,
certificate, document or other instrument furnished or to be furnished to Seller
hereunder whether or not such inaccuracy, breach, non-fulfillment or
misrepresentation was or should have been known by Seller;

 

11.3.3. Any claim in respect of Buyer’s operation of the Business subsequent to
the Closing or the imposition or attempted imposition on Seller of any liability
or obligation assumed by Buyer under this Agreement.

 

— 32 —



--------------------------------------------------------------------------------

The Buyer shall have no liability under this Subsection 11.3 unless, until and
only to the extent that: (1) with respect to Clauses 11.3.2 and 11.3.3 above,
the aggregate amount of Damages incurred by Seller by reason hereof exceeds
$50,000; (2) with respect to clauses 11.3.1, 11.3.2, and 11.3.3, Buyer shall
have been given notice of and an opportunity to defend such claims and shall be
afforded the right to approve any settlements thereof.

 

11.4. Limitation on Claims. Except for the Tax Claims, which shall survive until
settled, the respective obligations of Seller and Buyer with respect to the
indemnities under this Section 11 shall expire unless the party entitled to the
benefit thereof shall have notified the party giving such indemnity of a claim
for indemnification hereunder by notice given prior to 5:00 P.M. Eastern Time on
the first anniversary of the Closing Date (except with respect to covenants that
by their express terms are for a longer period, including, without limitation,
Subsection 8.1 and Section 11, which shall survive for such periods.

 

11.5. Definition of Damages. For purposes of this Section 11, the term “Damages”
shall mean the amount of any liability, loss, claim, demand, damage, deficiency,
assessment, judgment, remediation, cost or expense (including reasonable
attorneys’, consultants’ and experts’ fees and expenses) arising out of the
breach of any obligation, representation, warranty, covenant contained in this
Agreement or other matter specified in this agreement as being subject to
indemnification under this Section 11.

 

11.6. Third Party Actions. In the event any claim is made, suit is brought or
tax audit or other proceeding is instituted against either of the parties hereto
or any of their respective directors, officers or affiliates which involves or
appears reasonably likely to involve a claim for Damages for which
indemnification may be sought against a party hereunder (the “Indemnitor”), the
party seeking indemnification (the “Indemnitee”) will, promptly (and in any
event within 30 days) after receipt of notice of any such claim, suit or
proceeding, notify Indemnitor of the commencement thereof. The failure to so
notify Indemnitor of the commencement of any such claim, suit or proceeding will
relieve Indemnitor from liability only to the extent that such failure adversely
affects the ability of Indemnitor to defend its interests in such claim, action
or proceeding. Indemnitor (at its expense) shall have the right and shall be
given the opportunity to assume and control the defense of such claim, suit or
proceeding, provided that Indemnitee and its counsel (at Indemnitee’s expense)
may participate in (but not control the conduct of) all matters pertaining to
the defense or settlement of such claim, suit or proceeding. Whether or not
Indemnitor elects to assume such defense, Indemnitee shall not, except at its
own cost, make any settlement with respect to any such claim, suit or proceeding
without the prior consent of Indemnitor. Indemnitee’s consent to the settlement
of any such claim, suit or proceeding by Indemnitor shall be required and shall
not be unreasonably withheld, but such consent shall not be required if (or to
the extent that) such settlement only requires the payment of a monetary amount
for which Indemnitor has agreed to be solely responsible.

 

11.7. Duty to Mitigate. Each party agrees to use its reasonable efforts to
minimize the cost to the other party of the obligation to indemnify for Damages
in accordance with the terms and conditions of this Section 11.

 

— 33 —



--------------------------------------------------------------------------------

11.8. Exclusive Remedy. Except with respect to claims for Damages based upon
fraud, with respect to claims for breach of the provisions of Section 11 above
and with respect to the representations set forth in Subsections 4.6, 4.9, 4.12,
4.14, 4.15, 4.18 and 4.19, the rights of the parties to indemnification under
this Section 11 shall be the sole and exclusive remedy with respect to any
breach or alleged breach of the representations, warranties and covenants of the
parties set forth herein.

 

SECTION 12. TREATMENT OF WITHHELD FUNDS

 

The Buyer will hold the cash payments specified in Subsections 2.5.1 and 2.5.2
above until the conditions specified therein and herein shall have been
satisfied. The cash held by Buyer pursuant to Subsection 2.5.1 above shall be
held as security against the delivery of (i) a full and complete release, tax
clearance statement or settlement agreement of the Tax Claims satisfactory to
Buyer and (ii) as security for the satisfaction of any Net Asset Deficit. Upon
the full satisfaction of both such conditions, such cash shall be paid to or at
the written direction of Seller together with interest thereon from the Closing
Date until the date of payment at the “prime rate” specified in the Wall Street
Journal on the Closing Date. The cash held by Buyer pursuant to Subsection 2.5.2
above shall be held as security: (i) against the delivery of a full and complete
release, tax clearance statement or settlement agreement of the Tax Claims
satisfactory to Buyer; (ii) for the satisfaction of any Net Asset Deficit; (iii)
to satisfy payment of the face value of all open prepaid purchase orders placed
by Buyer prior to the Closing Date to the extent not used by offset pursuant to
the Interim Supply and Support Agreement; (iv) to satisfy payment of any
outstanding amount of principal and interest on the Notes Receivable reflected
on the Balance sheet in accordance with Subsection 8.9 above; as well as (v) for
and to be applied to indemnify and hold harmless Buyer against and in respect of
all matters to which Buyer is entitled to indemnification pursuant to Section
11, and any balance remaining after satisfaction of all such items shall be paid
to or at the written direction of Seller together with interest thereon from the
Closing Date until the date of payment at the “prime rate” specified in the Wall
Street Journal on the Closing Date specified therein, but subject to any pending
indemnification claims, in accordance with the provisions of Section 11.

 

The parties acknowledge that the condition set forth in (i) above may be
satisfied generally according to the following procedure: (a) Seller shall
negotiate an agreement with the appropriate governmental agencies with respect
to the satisfaction of the particular Tax Claim; (b) prior to execution, Buyer
shall approve such agreement; (c) following Buyer’s approval, Seller shall
execute a complete release, tax clearance statement or settlement agreement with
the appropriate governmental agencies with respect to the Tax Claims; (d) Buyer
shall thereafter pay such governmental agency the agreed amount on behalf of
Seller to satisfy all obligations under such agreement with respect to the Tax
Claims; and (e) Seller and Buyer shall receive the complete release, tax
clearance statement or settlement agreement with respect to such Tax Claim.

 

— 34 —



--------------------------------------------------------------------------------

 

SECTION 13. TERMINATION

 

Anything in the Agreement to the contrary notwithstanding, this Agreement may,
at any time prior to the Closing, be terminated: (a) by mutual agreement of the
parties; (b) by Buyer in the event that the conditions set forth in Subsection
7.1 or 7.2 have not been fulfilled or waived by September 15, 2004; (c) by
Seller in the event that the conditions set forth in Subsection 7.1 or 7.3 have
not been fulfilled or waived by September 15, 2004. In the event that the
conditions referred to in clauses (b) or (c) hereof shall not have been
fulfilled by September 15, 2004 then the non-fulfilling party shall have a
period of fifteen (15) business days to cure such non-fulfillment and the
Closing Date shall be deferred accordingly; if after the expiration of such
period the non-fulfillment shall not have been cured and not waived by the other
party then this Agreement shall be terminated. In the event of a termination
hereunder neither party shall have any liability to the other with respect to
this Agreement except that each shall: (i) keep confidential and shall not
disclose to third parties any confidential information or documents in its
possession provided by the other party in connection with this transaction; (ii)
make no use of any such confidential information or documents, but shall return
the same to the providing party; and (iii) be liable to the other for any
willful breach of its representations, warranties or covenants under this
Agreement. The provisions of this Section as well as those of Subsection 8.1 and
Section 14 shall survive the termination of this Agreement.

 

SECTION 14. MISCELLANEOUS PROVISIONS

 

14.1. Notices. Any and all notices herein provided for or relating to the
transactions contemplated by this Agreement shall be in writing and shall be
deemed to have been sufficiently given to Seller or Buyer: (a) if delivered by
courier service, on the date delivered; (b) if transmitted by facsimile or
email, on the date transmitted; or (c) if mailed, three (3) business days after
being deposited in the United States mail, postage prepaid, by certified mail
with return receipt requested and addressed to it at the address set forth below
or to such other address as either party may specify by notice to the other
given in accordance herewith:

 

If to Seller, to:

   Bentec Scientific LLC          1380 Beamer Street          Woodland, CA      
   Attention: President   Fax: (530) 406-3315

with a copy to:

   The Corporate Law Group          500 Airport Boulevard, Suite 120         
Burlingame, CA 94010          Attention: Paul David Marotta   Fax: (650)
227-8001

If to Buyer, to:

   Mykrolis Corporation          129 Concord Road          Billerica, MA 01821  
       Attention: General Counsel   Fax: (978) 436-6739

 

— 35 —



--------------------------------------------------------------------------------

Any party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, telecopy, telex, ordinary mail, or
electronic mail), but no such notice, request, demand, claim, or other
communication shall be deemed to have been duly given unless and until it
actually is received by the intended recipient. Any party may change the address
to which notices, requests, demands, claims, and other communications hereunder
are to be delivered by giving the other party notice in the manner herein set
forth.

 

14.2. Expenses. Except as otherwise explicitly set forth in this Agreement,
Seller and Buyer shall each pay their own costs and expenses incurred in
connection with the preparation of this Agreement and the carrying out of the
transactions contemplated hereby, including the fees of their own counsel,
financial advisors and accountants. Seller shall pay all of the transfer fees
and taxes, if any, relating to the Assets sold to Buyer hereunder. Seller
covenants and agrees that it shall not permit any of such costs and expenses to
be charged to or against the Assets. Seller hereby agrees to indemnify and hold
harmless Buyer from and against any breach of the foregoing covenant in
accordance with Section 11 above.

 

14.3. Entire Agreement; Modification. This Agreement contains the entire
agreement and understanding of the parties hereto with respect to Buyer’s
purchase of the Assets and the Business from Seller and supersedes any other
oral or written statements, representations, agreements or understandings with
respect thereto, which statements, representations, agreements or
understandings, if any, are hereby terminated and agreed to be null, void and of
no effect. In furtherance of the foregoing, Buyer expressly agrees that it has
not based its decision to enter into this agreement or to proceed with the
transactions contemplated hereby upon any financial projections which may have
been supplied by Seller and that any such financial projections are speculative
and cannot be relied upon. This Agreement may not be modified in any manner
whatsoever except by a writing signed by Seller and Buyer.

 

14.4. Successors and Assigns. The terms of this Agreement shall be binding upon,
and the benefits of this Agreement shall inure to, the successors and assigns of
the parties hereto. Buyer shall have the right to assign its rights and
obligations under this Agreement to a corporation, directly or indirectly
controlled by it. Such right of assignment shall include, without limitation,
the right of Buyer to effect the purchase hereunder through a direct or indirect
subsidiary.

 

14.5. Governing Law, Etc. This Agreement shall be governed by and construed in
accordance with the laws of the State of California without regard to its
conflicts of laws principles.

 

14.6. Severability. Any provision or clause hereof which shall be invalidated by
virtue of the fact that it is prohibited by law shall be ineffective to the
extent of such illegality; however, this shall in no way affect the remaining
provisions of this Agreement, and this Agreement shall be interpreted as if such
clause or provision were not contained herein, unless such ineffective provision
or clause shall be so significant as to materially affect this Agreement.

 

— 36 —



--------------------------------------------------------------------------------

14.7. Counterparts. This Agreement may be executed and delivered in a number of
counterparts, each of which, when so executed and delivered, shall be an
original and all of such counterparts shall together constitute one and the same
Agreement.

 

14.8. Brokers. Buyer and Seller each represents and warrants to the other that
it has not dealt with any broker in connection with any of the transactions
contemplated by this Agreement, that no broker or other person is entitled to
any commission or finder’s fee in connection with any of such transactions, and
that it will indemnify and hold harmless the other in accordance with Section 11
above, from and against any claim to commissions based on its conduct.

 

14.9. Joint Preparation. Seller and Buyer have each been represented by
competent counsel. This Agreement is therefore deemed to have been jointly
prepared by Seller and Buyer, and any uncertainty or ambiguity existing in it
shall not be interpreted against the drafting party, but rather shall be
interpreted according to the rules generally governing the interpretation of
contracts.

 

14.10. Waivers. One or more waivers or modifications of any covenant, term or
condition in this Agreement by any party shall not be construed by any other
party as a waiver or modification applicable to any subsequent breach of the
same covenant, term or condition. Evidence of any such waiver or modification
may not be offered or received in evidence in any proceeding, arbitration, or
litigation between or among the parties hereto arising out of or affecting this
Agreement, or a party’s rights or obligations under it. This limitation does not
apply if the waiver or modification is in writing and duly executed as provided
above.

 

14.11. Attorneys’ Fees. If a lawsuit or other proceeding is instituted by any
party to enforce any of the terms or conditions of this Agreement against any
other party hereto, the prevailing party in such litigation or proceedings shall
be entitled, as an additional item of damages, to such reasonable attorneys’
fees as may be fixed by any court of competent jurisdiction, or other judicial
or quasi-judicial body having jurisdiction thereof, whether or not such
litigation or proceedings proceed to a final judgment or award.

 

14.12. Headings, Schedules and Exhibits. The headings or titles of Sections,
Subsections and Clauses are for convenience of reference only and are not
intended to be conclusive as to the meaning or construction of the provisions of
this Agreement. The following Schedules and Exhibits are annexed to this
Agreement and each constitutes an integral component part of this Agreement and
is hereby expressly incorporated herein:

 

SCHEDULES:

    

Schedule 1.5

   Balance Sheet and Statement of Profit & Loss

Schedule 1.16

   List of Inventory

Schedule 1.25

   Seller Disclosure Schedule

Schedule 2.1.1

   List of Tangible Personal Property

Schedule 2.1.3

   List of Customer Contracts, Vendor Contracts and Purchase Orders

Schedule 2.1.4

   List of Personal Property Leases

 

— 37 —



--------------------------------------------------------------------------------

SCHEDULES CONT’D:

    

Schedule 2.1.6

   List of Purchased IP

Schedule 2.1.7

   Employee Agreements, Non Disclosure Agreements and Consulting Agreements

Schedule 2.1.8

   List of Permits

Schedule 3.2.5

   List of the Key Employees of the Business

Schedule 7.2.5

   Required Consents

EXHIBITS:

    

Exhibit A

   General Bill of Sale and Instrument of Assignment

Exhibit B

   Assumption of Liabilities

Exhibit C

   Buyer’s Counsel Opinion

Exhibit D

   Seller’s Counsel Opinion

Exhibit E

   Key Employee Offer Letters

Exhibit F

   Form of R & D Consulting Agreement

Exhibit G

   Interim Supply and Support Agreement

Exhibit H

   Solvency Certificate

Exhibit I

   Bentec Medical, Inc. Know How Transfer Agreement

Exhibit J

   Bay Business Credit Release

Exhibit K

   Bentec Medical, Inc. Equipment Transfer Agreement

Exhibit L

   Form of Cross Receipt

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement on the date
first above written.

 

BENTEC SCIENTIFIC LLC.       MYKROLIS CORPORATION By:   /s/    Briant Benson    
  By:   /s/    C. William Zadel

Name:

         

Name:

  C. William Zadel

Title:

         

Title:

  Chairman & C.E.O.

 

— 38 —